DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, and 19 have been amended by incorporating subject matter of dependent claim 9 and 18 respectively which is now canceled by this amendment. Additionally, claim 20 has been amended.
Claims 9 and 18 have been cancelled and their limitations incorporated into claims 1 and 10 respectively.
Applicant’s amendment filed October 29, 2021 and discussion in an interview on January 31, 2022 overcomes the following objection/rejection(s) from the last Office Action of December 3, 2021:
Rejections to the claims under 35 USC § 102
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1-8, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of evaluating the reliability of a CT volume image through comparing various image data sets. However, none of them alone or in any combination teaches comparing a reconstructed X-ray to a scanned projection image, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668